Order modified by omitting the provisions striking out matter in the original complaint relative to the assault and publication of the alleged arrest in the newspapers; and as modified affirmed, without costs of this appeal. The. learned justice at Special Term has properly granted defendants’ motion to compel the service of an amended complaint setting forth in plain, concise and simple language the alleged cause of action for false arrest and imprisonment which plaintiff admits is the single cause of action which he desires to present for trial. The amended complaint will take the place of the original pleading in all its details and allegations. Therefore, there is no necessity for striking out these particular allegations in the original complaint. Whether they will be repeated in the amended pleading, or if so repeated will be objectionable, cannot be determined here. Jenks, P. J., Mills, Rich, Kelly and Jaycox, JJ., concur.